Citation Nr: 0830769	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the spine.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1978 to January 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Louisville, Kentucky, Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

While the case was awaiting review at the Board, additional 
items of relevant evidence were received consisting of VA and 
private treatment records pertaining to the back.  The Board 
concludes that these items of evidence must be reviewed by 
the RO in the first instance prior to review by the Board.  
In this regard, the veteran has not submitted any waiver of 
her right to have such evidence considered by the RO pursuant 
to 38 C.F.R. § 20.1304(c).  The Board wrote to the veteran 
and asked whether she wished to waive her right to have the 
evidence reviewed by the RO.  However, she did not respond.  

The Board also notes that in a written statement dated in 
August 2007, the appellant indicated a desire to be 
representative before the VA.  That matter should also be 
addressed by the RO while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant to 
offer her an opportunity to designate a 
representative before the VA.  In the 
event that she selects a representative, 
the representative should be afforded an 
opportunity to provide argument in support 
of the claim.  

2.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  

3.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




